                       Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 1 of 20


                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (CA Bar No. 230798)
                   2      elizabeth.deeley@lw.com
                       Nicole C. Valco (CA Bar No. 258506)
                   3      nicole.valco@lw.com
                       505 Montgomery Street, Suite 2000
                   4   San Francisco, CA 94111-6538
                       Telephone: +1.415.391.0600
                   5   Facsimile: +1.415.395.8095

                   6   Susan E. Engel (pro hac vice)
                         susan.engel@lw.com
                   7   555 Eleventh Street, NW, Suite 1000
                       Washington, DC 20004
                   8   Telephone: +1.202.637.2200
                       Facsimile: +1.202.637.2201
                   9
                       Attorneys for Defendant Facebook, Inc.
               10
                                                 UNITED STATES DISTRICT COURT
               11
                                               NORTHERN DISTRICT OF CALIFORNIA
               12
                                                      SAN FRANCISCO DIVISION
               13

               14
                       LAWRENCE OLIN, HAROLD NYANJOM,             Case No. 3:18-cv-01881 RS (TSH)
               15      SHERON SMITH-JACKSON, and JANICE
                       VEGA-LATKER, individually and on behalf    FACEBOOK, INC.’S ANSWER TO THE
               16      of all others similarly situated,          SECOND AMENDED CONSOLIDATED
                                                                  CLASS ACTION COMPLAINT
               17                               Plaintiffs,

               18                    v.

               19      FACEBOOK, INC.,

               20                               Defendant.        Hon. Richard Seeborg

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                 FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                          AMENDED COMPLAINT
                                                                                   CASE NO. 3:18-CV-01881 RS (TSH)
                        Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 2 of 20


                   1   ANSWER TO SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT

                   2          Pursuant to Rules 7 and 8 of the Federal Rules of Civil Procedure, Defendant Facebook,

                   3   Inc. (“Facebook”), by and through its undersigned counsel, hereby answers and asserts defenses

                   4   to the claims and allegations made by Plaintiffs Lawrence Olin, Harold Nyanjom, Sheron Smith-

                   5   Jackson, and Janice Vega-Latker (“Plaintiffs”) in their Second Amended Consolidated Class

                   6   Action Complaint (“SAC”). Facebook denies each and every allegation in the Complaint except

                   7   as expressly admitted herein. Numbered Paragraphs below correspond to the like-numbered

                   8   Paragraphs in the SAC.

                   9                                       NATURE OF ACTION

               10             1.      Facebook admits that it provided users of the Messenger app for Android the

               11      following consent screen giving them the option to enable the uploading of call and text histories.

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26      Facebook admits that only if a user received the above consent screen and clicked “TURN ON”,
               27      then data on whether a call was incoming, outgoing, or missed, whether a text was sent or received,
               28      the date and time of each call or text, the telephone number, the contact name, and the duration of
                                                                                            FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           1                           AMENDED COMPLAINT
                                                                                              CASE NO. 3:18-CV-01881 RS (TSH)
                        Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 3 of 20


                   1   the call, would be uploaded if such data was accessible on the Android device. Facebook admits

                   2   that Android provided Android device users with permission prompts that requested users’ consent

                   3   to provide apps access to contacts, as well as permission prompts that requested users’ consent to

                   4   provide apps access to call logs and permission prompts that requested users’ consent to provide

                   5   apps access to text logs. Paragraph 1 also contains allegations about the Facebook Lite app, which

                   6   the Court dismissed on August 29, 2019 and to which no response is required. See Dkt. No. 128

                   7   at 15. To the extent a response is required, Facebook denies such allegations. Except as

                   8   specifically admitted, Facebook denies the allegations in Paragraph 1.

                   9          2.      Facebook admits that the excerpted language appears in the February 4, 2015 email

               10      from Mark Tonkelowitz which speaks for itself, but is incomplete and must be read in its entirety.

               11      Facebook refers to the February 4, 2015 email from Mark Tonkelowitz from which this language

               12      is excerpted for a true and complete statement of its contents, and denies all allegations inconsistent

               13      with the statements contained therein and the surrounding context and denies Plaintiffs’

               14      characterization of such statements.      Except as specifically admitted, Facebook denies the

               15      allegations in Paragraph 2.

               16             3.      Facebook admits that the excerpted language appears in the February 4, 2015 email

               17      from Mark Tonkelowitz which speaks for itself, but is incomplete and must be read in its entirety.

               18      Facebook refers to the February 4, 2015 email from Mark Tonkelowitz from which this language

               19      is excerpted for a true and complete statement of its contents, and denies all allegations inconsistent

               20      with the statements contained therein and the surrounding context and denies Plaintiffs’

               21      characterization of such statements.      Except as specifically admitted, Facebook denies the

               22      allegations in Paragraph 3.

               23             4.      Facebook admits that the excerpted language appears in the February 4, 2015 email

               24      from Mark Tonkelowitz which speaks for itself, but is incomplete and must be read in its entirety.

               25      Facebook refers to the February 4, 2015 email from Mark Tonkelowitz from which this language

               26      is excerpted for a true and complete statement of its contents, and denies all allegations inconsistent

               27      with the statements contained therein and the surrounding context and denies Plaintiffs’

               28
                                                                                               FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             2                            AMENDED COMPLAINT
                                                                                                 CASE NO. 3:18-CV-01881 RS (TSH)
                        Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 4 of 20


                   1   characterization of such statements.     Except as specifically admitted, Facebook denies the

                   2   allegations in Paragraph 4.

                   3           5.      Facebook admits that Plaintiffs seek compensatory, statutory, and punitive

                   4   damages, and injunctive relief, but denies all remaining allegations in Paragraph 5 and that

                   5   Plaintiffs are entitled to any relief.

                   6           6.      Facebook admits that Plaintiff Lawrence Olin installed the Messenger app onto an

                   7   Android device prior to October 2017, and that call and text history from the Android device was

                   8   uploaded through the Messenger app only after Plaintiff Olin received the below prompt on his

                   9   Android device and clicked “TURN ON”.

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24      Facebook lacks knowledge or information sufficient to form a belief as to the truth of the allegation
               25      that Plaintiff Olin is a citizen of New York and resides in New York, New York, and on that basis
               26      denies it. Facebook lacks knowledge or information sufficient to form a belief as to the truth of
               27      the allegation that Plaintiff Olin installed the Messenger app for his personal and household use,
               28      and on that basis denies it. Paragraph 6 contains allegations about the Facebook Lite app, which
                                                                                             FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            3                           AMENDED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS (TSH)
                        Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 5 of 20


                   1   the Court dismissed on August 29, 2019 and to which no response is required. See Dkt. No. 128

                   2   at 15. To the extent a response is required, Facebook denies such allegations. Except as

                   3   specifically admitted, Facebook denies the allegations in Paragraph 6.

                   4          7.      Facebook admits that Plaintiff Harold Nyanjom installed the Messenger app onto

                   5   Android devices prior to October 2017, and that call and text history from the Android devices

                   6   was uploaded through the Messenger app only after Plaintiff Nyanjom received the below prompt

                   7   on his Android devices and clicked “TURN ON”.

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22      Facebook lacks knowledge or information sufficient to form a belief as to the truth of the allegation
               23      that Plaintiff Nyanjom is a citizen of Kansas and resides in Wichita, Kansas, and on that basis
               24      denies it. Facebook lacks knowledge or information sufficient to form a belief as to the truth of
               25      the allegation that Plaintiff Nyanjom installed the Messenger app for his personal and household
               26      use, and on that basis denies it. Facebook lacks knowledge or information sufficient to determine
               27      what Plaintiff Nyanjom downloaded, when he downloaded it and what he allegedly excerpted, and
               28      on that basis denies that the data pictured in Paragraph 7 is a true and correct redacted excerpt of
                                                                                             FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            4                           AMENDED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS (TSH)
                        Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 6 of 20


                   1   call and text logs downloaded by Plaintiff Nyanjom. Paragraph 7 contains allegations about the

                   2   Facebook Lite app, which the Court dismissed on August 29, 2019 and to which no response is

                   3   required. See Dkt. No. 128 at 15. To the extent a response is required, Facebook denies such

                   4   allegations. Except as specifically admitted, Facebook denies the allegations in Paragraph 7.

                   5          8.      Facebook admits that Plaintiff Sheron Smith-Jackson installed the Messenger app

                   6   onto Android devices prior to October 2017, and that call and text history from the Android devices

                   7   was uploaded through the Messenger app only after Plaintiff Smith-Jackson received the below

                   8   prompt on her Android devices and clicked “TURN ON”.

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23      Facebook lacks knowledge or information sufficient to form a belief as to the truth of the allegation
               24      that Plaintiff Smith-Jackson is a citizen of Texas and resides in Houston, Texas, and on that basis
               25      denies it. Facebook lacks knowledge or information sufficient to form a belief as to the truth of
               26      the allegation that Plaintiff Smith-Jackson installed the Messenger app for her personal and
               27      household use, and on that basis denies it. Facebook lacks knowledge or information sufficient to
               28      determine what Plaintiff Smith-Jackson downloaded, when she downloaded it and what she
                                                                                             FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            5                           AMENDED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS (TSH)
                        Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 7 of 20


                   1   allegedly excerpted, and on that basis denies that the data pictured in Paragraph 8 is a true and

                   2   correct redacted excerpt of call and text logs downloaded by Plaintiff Smith-Jackson. Paragraph 8

                   3   contains allegations about the Facebook Lite app, which the Court dismissed on August 29, 2019

                   4   and to which no response is required. See Dkt. No. 128 at 15. To the extent a response is required,

                   5   Facebook denies such allegations.       Except as specifically admitted, Facebook denies the

                   6   allegations in Paragraph 8.

                   7          9.      Facebook admits that Plaintiff Janice Vega-Latker installed the Messenger app onto

                   8   an Android device prior to October 2017, and that call and text history from the Android device

                   9   was uploaded through the Messenger app only after Plaintiff Vega-Latker received the below

               10      prompt on her Android device and clicked “TURN ON”.

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25      Facebook lacks knowledge or information sufficient to form a belief as to the truth of the allegation
               26      that Plaintiff Vega-Latker is a citizen of Florida and resides in Boca Raton, Florida, and on that
               27      basis denies it. Facebook lacks knowledge or information sufficient to form a belief as to the truth
               28      of the allegation that Plaintiff Vega-Latker installed the Messenger app for her personal and
                                                                                             FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            6                           AMENDED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS (TSH)
                        Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 8 of 20


                   1   household use, and on that basis denies it. Facebook lacks knowledge or information sufficient to

                   2   determine what Plaintiff Vega-Latker downloaded, when she downloaded it and what she allegedly

                   3   excerpted, and on that basis denies that the data pictured in Paragraph 9 is a true and correct

                   4   redacted excerpt of call and text logs downloaded by Plaintiff Vega-Latker. Paragraph 9 contains

                   5   allegations about the Facebook Lite app, which the Court dismissed on August 29, 2019 and to

                   6   which no response is required. See Dkt. No. 128 at 15. To the extent a response is required,

                   7   Facebook denies such allegations.       Except as specifically admitted, Facebook denies the

                   8   allegations in Paragraph 9.

                   9           10.     Facebook admits that its principal place of business is located at Menlo Park,

               10      California. Facebook admits that it is a platform that enables people to communicate with each

               11      other on mobile devices and personal computers. Facebook admits that it is a Fortune 500

               12      company with an annual revenue of $40.653 billion in 2017. Facebook admits that it offers a

               13      number of products, including mobile apps and an in-app browser. Except as specifically admitted,

               14      Facebook denies the allegations in Paragraph 10.

               15              11.     Paragraph 11 states legal conclusions to which no response is required. To the

               16      extent that a response is required, Facebook denies the allegations.

               17                                        JURISDICTION AND VENUE
               18              12.     Paragraph 12 states legal conclusions to which no response is required. To the

               19      extent that a response is required, Facebook admits that this case meets the statutory requirements

               20      of 28 U.S.C. § 1332(d)(2)(A), but denies that the Court has subject matter jurisdiction because

               21      Plaintiffs lack Article III standing.

               22              13.     Facebook admits that it maintains its corporate headquarters and operates its

               23      business in this District, developed the Messenger app in this District, and distributed and marketed

               24      the Messenger app in this District. Paragraph 13 contains allegations about the Facebook Lite app,

               25      which the Court dismissed on August 29, 2019 and to which no response is required. See Dkt.

               26      No. 128 at 15. Paragraph 13 also contains legal conclusions to which no response is required.

               27      Except as specifically admitted, Facebook denies the allegations in Paragraph 13.

               28
                                                                                              FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            7                            AMENDED COMPLAINT
                                                                                                CASE NO. 3:18-CV-01881 RS (TSH)
                        Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 9 of 20


                   1                        FACTS COMMON TO ALL CAUSES OF ACTION

                   2          14.      Facebook admits that it is a platform that enables people to communicate with each

                   3   other on mobile devices and personal computers. Facebook admits that its users can create profiles

                   4   with information they may choose to provide. Facebook admits that its users can create and join

                   5   groups based on shared interests. Facebook admits that as of June 30, 2017, it had more than

                   6   2 billion monthly active users. Except as specifically admitted, Facebook denies the allegations

                   7   in Paragraph 14.

                   8          15.      Facebook denies that Facebook Lite is at issue in this matter, as the Court dismissed

                   9   on August 29, 2019 all allegations about the Facebook Lite app. See Dkt. No. 128 at 15. Facebook

               10      otherwise admits the allegations in Paragraph 15.

               11             16.      Paragraph 16 seeks to define a term for use in the SAC, to which no response is

               12      required. To the extent a response is required, Facebook denies the allegations in Paragraph 16.

               13             17.      Facebook admits that it generates revenue from targeted advertising, some of which

               14      is targeted based on certain data that users provide. Facebook lacks knowledge or information

               15      sufficient to form a belief as to the truth of the allegation that “these companies comprise more

               16      than 60% of online advertising sales in the United States” because, among other things, Plaintiffs

               17      do not describe how they have defined the market for “online advertising sales,” and on that basis

               18      denies this allegation.    Except as specifically admitted, Facebook denies the allegations in

               19      Paragraph 17.

               20             18.      Facebook admits that it offers a free social networking service. Facebook admits

               21      that it collects certain user information. Facebook admits that, as of December 31, 2018, it reported

               22      over 240 million monthly active users in the United States and Canada, and over $24 billion of

               23      annual revenue in the United Stated based on the billing address of the customer. Except as

               24      specifically admitted, Facebook denies the allegations in Paragraph 18.

               25             19.      Facebook admits that it generates revenue from targeted advertising, some of which

               26      is targeted based on certain data that users provide. Facebook lacks knowledge or information

               27      sufficient to form a belief as to the truth of the allegation about why advertisers are enticed to place

               28
                                                                                               FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             8                            AMENDED COMPLAINT
                                                                                                 CASE NO. 3:18-CV-01881 RS (TSH)
                       Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 10 of 20


                   1   ads with Facebook, and on that basis denies them. Except as specifically admitted, Facebook

                   2   denies the allegations in Paragraph 19.

                   3          20.     Facebook denies the allegations in Paragraph 20, and refers to the Ars Technica

                   4   article referenced therein for a true and complete statement of its contents.

                   5          21.     Facebook admits that it provided users of the Messenger app for Android the

                   6   following consent screen giving them the option to enable the uploading of call and text histories.

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21      Facebook admits that only if a user received the above consent screen and clicked “TURN ON”,

               22      then data on whether a call was incoming, outgoing, or missed, whether a text was sent or received,

               23      the date and time of each call or text, the telephone number, the contact name, and the duration of

               24      the call, would be uploaded if such data was accessible on the Android device. Paragraph 21

               25      purports to quote and characterize statements by a Facebook spokesperson as reported by Ars

               26      Technica, which quotes speak for themselves and must be read in their entirety. Facebook refers

               27      to Facebook’s entire response to Ars Technica’s email inquiry for a true and complete statement

               28      of its content, and denies all allegations inconsistent with the statements contained therein and the
                                                                                             FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            9                           AMENDED COMPLAINT
                                                                                               CASE NO. 3:18-CV-01881 RS (TSH)
                       Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 11 of 20


                   1   surrounding context and denies Plaintiffs’ characterization of such statements. Paragraph 21

                   2   contains allegations involving the Facebook Lite application, which the Court dismissed on

                   3   August 29, 2019 and to which no response is required. See Dkt. No. 128 at 15. To the extent a

                   4   response is required, Facebook admits that the Facebook Lite app for Android presented users with

                   5   a consent screen providing users with the option to turn on the feature to upload contacts and call

                   6   and text histories and that the prompt explicitly referenced contacts as well as call and text

                   7   histories. Except as specifically admitted, Facebook denies the allegations in Paragraph 21.

                   8          22.      Facebook lacks knowledge or information sufficient to form a belief as to the truth

                   9   of the allegation that the Android OS fully deprecated any functionality in all versions of the

               10      Android SDK in October 2017, and on that basis denies it. Paragraph 22 contains allegations about

               11      the Facebook Lite app, which the Court dismissed on August 29, 2019 and to which no response

               12      is required. See Dkt. No. 128 at 15. To the extent a response is required, Facebook denies the

               13      allegations relating to the Facebook Lite app. Facebook otherwise denies the allegations in

               14      Paragraph 22.

               15             23.      Facebook lacks knowledge or information sufficient to admit or deny what the

               16      unidentified Facebook user referenced in Paragraph 23 discovered, and on that basis denies the

               17      allegations about what that unidentified user discovered.        Facebook otherwise denies the

               18      allegations in Paragraph 23.

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                            FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           10                          AMENDED COMPLAINT
                                                                                              CASE NO. 3:18-CV-01881 RS (TSH)
                       Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 12 of 20


                   1          24.     Facebook admits that it provided users of the Messenger app for Android the

                   2   following consent screen giving them the option to enable the uploading of call and text histories.

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17      Facebook admits that only if a user received the above consent screen and clicked “TURN ON”,
               18      then data on whether a call was incoming, outgoing, or missed, whether a text was sent or received,
               19      the date and time of each call or text, the telephone number, the contact name, and the duration of
               20      the call, would be uploaded if such data was accessible on the Android device. Facebook admits
               21      that the information uploaded from a device could include information from prior years depending
               22      on what information was stored on the device. Except as specifically admitted, Facebook denies
               23      the allegations in Paragraph 24.
               24             25.     Facebook lacks knowledge or information sufficient to form a belief regarding the
               25      allegations in Paragraph 25 because the allegation does not identify the speaker, what specifically
               26      was said, how it was said, or where it could be found, and on that basis denies it. Facebook
               27      otherwise denies the allegations in Paragraph 25, and refers to the Ars Technica article referenced
               28      therein for a true and complete statement of its contents.
                                                                                            FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           11                          AMENDED COMPLAINT
                                                                                              CASE NO. 3:18-CV-01881 RS (TSH)
                        Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 13 of 20


                   1           26.    Facebook admits that it had an integration partnership with Huawei, which was

                   2   governed by an agreement, which was discontinued by June 2018. Facebook denies Plaintiffs’

                   3   characterization of this agreement as a data sharing agreement. Facebook lacks knowledge or

                   4   information sufficient to form a belief about whether the FBI, CIA, and NSA have issued warnings

                   5   to American citizens not to use Huawei products or services. Except as specifically admitted,

                   6   Facebook denies the allegations in Paragraph 26, and refers to the New York Times article

                   7   referenced therein for a true and complete statement of its contents.

                   8           27.    Facebook admits that it submitted a 747-page response to the House Energy and

                   9   Commerce Committee Questions from the April 11, 2018 hearing titled “Facebook: Transparency

               10      and Use of Consumer Data” on June 29, 2018. This document speaks for itself and must be read

               11      in its entirety. Facebook refers to this June 29, 2018 response for a true and complete statement

               12      of its contents, and denies all allegations inconsistent with the statements contained therein and

               13      the surrounding context and denies Plaintiffs’ characterization of such statements. Except as

               14      specifically admitted, Facebook denies the allegations in Paragraph 27.

               15              28.    Facebook lacks knowledge or information sufficient to form a belief as to the truth

               16      of the allegations in Paragraph 28, and on that basis denies them.

               17              29.    Facebook denies the allegations in paragraph 29, and refers to the Report of the

               18      Digital, Culture, Media and Sport Committee of the UK Parliament referenced therein for true and

               19      complete statements of its contents.

               20                             CLASS REPRESENTATION ALLEGATIONS

               21              30.    Paragraph 30 sets forth Plaintiffs’ proposed class definition and does not require a

               22      response. Facebook denies that this action can be properly maintained under Rule 23(b)(2),

               23      23(b)(3), and 23(c)(4) of the Federal Rules of Civil Procedure. Paragraph 30 contains allegations

               24      about the Facebook Lite app, which the Court dismissed on August 29, 2019 and to which no

               25      response is required. See Dkt. No. 128 at 15. Facebook reserves all rights to contend that other

               26      persons must be excluded from any class in the event the Court were to grant certification in whole

               27      or in part.

               28
                                                                                               FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           12                             AMENDED COMPLAINT
                                                                                                 CASE NO. 3:18-CV-01881 RS (TSH)
                       Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 14 of 20


                   1          31.     Paragraph 31 states legal conclusions to which no response is required. Facebook

                   2   denies that this action can be properly maintained as a class action. To the extent a response is

                   3   required, Facebook denies the allegations in Paragraph 31.

                   4          32.     Paragraph 32 states legal conclusions to which no response is required. Facebook

                   5   denies that this action can be properly maintained as a class action. To the extent a response is

                   6   required, Facebook denies the allegations in Paragraph 32.

                   7          33.     Paragraph 33 states legal conclusions to which no response is required. Facebook

                   8   denies that this action can be properly maintained as a class action. To the extent a response is

                   9   required, Facebook denies the allegations in Paragraph 33.

               10             34.     Paragraph 34 states legal conclusions to which no response is required. Facebook

               11      denies that this action can be properly maintained as a class action. To the extent a response is

               12      required, Facebook denies the allegations in Paragraph 34.

               13             35.     Paragraph 35 states legal conclusions to which no response is required. Facebook

               14      denies that this action can be properly maintained as a class action. To the extent a response is

               15      required, Facebook denies the allegations in Paragraph 35.

               16
                                                                COUNT I
               17                          Violation Of California’s Computer Data Access and
                                                     Fraud Act, Cal. Pen. Code, § 502
               18

               19             36.     Facebook hereby incorporates by reference its answers to Paragraphs 1-35 of the

               20      SAC.

               21             37.     Paragraph 37 states legal conclusions to which no response is required. To the

               22      extent a response is required, Facebook denies the allegations in Paragraph 37.

               23             38.     Facebook denies the allegations in Paragraph 38.

               24             39.     Facebook denies the allegations in Paragraph 39.

               25             40.     Facebook denies the allegations in Paragraph 40.

               26             41.     Facebook denies the allegations in Paragraph 41.

               27             42.     Facebook denies the allegations in Paragraph 42.

               28             43.     Facebook denies the allegations in Paragraph 43.
                                                                                           FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          13                          AMENDED COMPLAINT
                                                                                             CASE NO. 3:18-CV-01881 RS (TSH)
                       Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 15 of 20


                   1          44.     Facebook denies the allegations in Paragraph 44.

                   2                                             COUNT II
                                                 California Constitutional Right to Privacy
                   3

                   4          45.     Facebook hereby incorporates by reference its answers to Paragraphs 1-44 of the
                   5   SAC.
                   6          46.     Paragraph 46 states legal conclusions to which no response is required. To the
                   7   extent a response is required, Facebook denies the allegations in Paragraph 46.
                   8          47.     Facebook denies the allegations in Paragraph 47.
                   9          48.     Facebook denies the allegations in Paragraph 48.
               10             49.     Facebook denies the allegations in Paragraph 49.
               11
                                                                 COUNT III
               12                                         Intrusion Upon Seclusion

               13             50.     Facebook hereby incorporates by reference its answers to Paragraphs 1-49 of the
               14      SAC.
               15             51.     Paragraph 51 states legal conclusions to which no response is required. To the
               16      extent a response is required, Facebook denies the allegations in Paragraph 51.
               17             52.     Facebook denies the allegations in Paragraph 52.
               18             53.     Facebook denies the allegations in Paragraph 53.
               19             54.     Facebook denies the allegations in Paragraph 54.
               20             55.     Facebook denies the allegations in Paragraph 55.
               21
                                                                COUNT IV
               22                                            Unjust Enrichment
               23             56.     Facebook hereby incorporates by reference its answers to Paragraphs 1-55 of the
               24      SAC.
               25             57.     Paragraph 57 states legal conclusions to which no response is required. To the
               26      extent a response is required, Facebook denies the allegations in Paragraph 57.
               27             58.     Facebook denies the allegations in Paragraph 58.
               28             59.     Facebook denies the allegations in Paragraph 59.
                                                                                           FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          14                          AMENDED COMPLAINT
                                                                                             CASE NO. 3:18-CV-01881 RS (TSH)
                       Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 16 of 20


                   1                                                COUNT V
                                                                     Fraud
                   2

                   3          60.     Facebook hereby incorporates by reference its answers to Paragraphs 1-59 of the

                   4   SAC.

                   5          61.     Paragraph 61 states legal conclusions to which no response is required. To the

                   6   extent a response is required, Facebook denies the allegations in Paragraph 61.

                   7          62.     Facebook denies the allegations in Paragraph 62.

                   8          63.     Facebook denies the allegations in Paragraph 63.

                   9          64.     Facebook denies the allegations in Paragraph 64.

               10             65.     Facebook denies the allegations in Paragraph 65.

               11                                        AFFIRMATIVE DEFENSES

               12              Facebook asserts the following separate affirmative defenses to Plaintiffs’ Second

               13      Amended Consolidated Class Action Complaint, without assuming the burden of proof on such

               14      defenses that would otherwise fall on Plaintiffs. Facebook reserves the right to supplement or

               15      amend this Answer to amend these defenses or assert additional defenses that may become

               16      available and apparent as discovery and other pretrial proceedings are conducted, and does not

               17      knowingly or intentionally waive any applicable affirmative defense.

               18                                     FIRST AFFIRMATIVE DEFENSE
                                                          (Failure to State a Claim)
               19

               20             The Second Amended Consolidated Class Action Complaint, and each and every claim

               21      alleged therein, fail to state facts sufficient to constitute a cause of action upon which relief may

               22      be granted.

               23
                                                    SECOND AFFIRMATIVE DEFENSE
               24                                         (Lack of Standing)

               25             Plaintiffs’ claims are barred because Plaintiffs have not suffered injury in fact that can
               26      fairly be traced to the acts or practices complained of. Separately and additionally, the Court has
               27      already dismissed Plaintiffs’ allegations about Facebook Lite on August 29, 2019 for lack of
               28      standing. See Dkt. No. 128 at 15.
                                                                                              FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            15                           AMENDED COMPLAINT
                                                                                                CASE NO. 3:18-CV-01881 RS (TSH)
                       Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 17 of 20


                   1                                  THIRD AFFIRMATIVE DEFENSE
                                                          (Limitation of Liability)
                   2

                   3           The claims of the Plaintiffs, and each and every member of the putative class, are barred

                   4   by the limitation of liability set forth in the Terms of Service. Further, Plaintiffs, and each and

                   5   every member of the putative class, are barred from recovering any alleged damages that exceed

                   6   the limitations of liability as set forth in the Terms of Service.

                   7                                FOURTH AFFIRMATIVE DEFENSE
                                                     (Not Suitable for Class Treatment)
                   8

                   9           This action is not suitable for class action treatment under Federal Rule of Civil
               10      Procedure 23, the Seventh Amendment, and the Due Process Clauses of the U.S. Constitution and
               11      California constitution.
               12                                     FIFTH AFFIRMATIVE DEFENSE
                                                           (Statute of Limitations)
               13

               14              No damages or other relief can be recovered by Plaintiffs, and each and every member of
               15      the putative class, to the extent the Complaint and each purported cause of action alleged therein
               16      are barred, in whole or in part, by the applicable statute of limitations period.
               17                                     SIXTH AFFIRMATIVE DEFENSE
                                                            (Supervening Cause)
               18

               19              The claims of the Plaintiffs, and each and every member of the putative class, are barred,
               20      in whole or in part, or any recovery on such causes of action must be reduced, because of the
               21      intervening act of parties over whom Facebook exercised no control.
               22                                   SEVENTH AFFIRMATIVE DEFENSE
                                                       (Comparative Fault or Offset)
               23

               24              If any Plaintiff or any member of the putative class has been injured or damaged, which
               25      Facebook denies, any damage, loss or liability sustained by Plaintiffs, and each and every member
               26      of the putative class, must be reduced, diminished, and/or barred in proportion to the wrongful or
               27      negligent conduct of persons or entities other than Facebook under the principles of equitable
               28      allocation, recoupment, set-off, proportionate responsibility, and comparative fault.
                                                                                              FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             16                          AMENDED COMPLAINT
                                                                                                CASE NO. 3:18-CV-01881 RS (TSH)
                       Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 18 of 20


                   1                                EIGHTH AFFIRMATIVE DEFENSE
                                                            (No Reliance)
                   2

                   3          The claims of the Plaintiffs, and each and every member of the putative class, are barred,

                   4   in whole or in part, because they did not rely on any representations or statements alleged to have

                   5   been made by Facebook or any actionable omission attributed to Facebook.

                   6                                 NINTH AFFIRMATIVE DEFENSE
                                                           (Proximate Cause)
                   7

                   8          The claims of the Plaintiffs, and each and every member of the putative class, are barred,

                   9   in whole or in part, because Facebook’s conduct was not the proximate cause of any damage or

               10      injury allegedly suffered by Plaintiffs and each and every member of the purported class.

               11                                    TENTH AFFIRMATIVE DEFENSE
                                                              (Consent)
               12

               13             The claims of the Plaintiffs, and each and every member of the putative class, are barred,
               14      in whole or in part, by the doctrine of consent.
               15
                                                  ELEVENTH AFFIRMATIVE DEFENSE
               16                                            (Waiver)

               17             The claims of the Plaintiffs, and each and every member of the putative class, are barred,
               18      in whole or in part, by the doctrine of waiver.
               19
                                                   TWELFTH AFFIRMATIVE DEFENSE
               20                                            (Estoppel)

               21             The claims of the Plaintiffs, and each and every member of the putative class, are barred,
               22      in whole or in part, by the doctrine of estoppel.
               23
                                                 THIRTEENTH AFFIRMATIVE DEFENSE
               24                                         (Unclean Hands)

               25             The claims of the Plaintiffs, and each and every member of the putative class, are barred,
               26      in whole or in part, by the doctrine of unclean hands.
               27

               28
                                                                                            FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             17                        AMENDED COMPLAINT
                                                                                              CASE NO. 3:18-CV-01881 RS (TSH)
                       Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 19 of 20


                   1                             FOURTEENTH AFFIRMATIVE DEFENSE
                                                             (Laches)
                   2

                   3          The claims of the Plaintiffs, and each and every member of the putative class, are barred,

                   4   in whole or in part, by the doctrines of laches.

                   5                              FIFTEENTH AFFIRMATIVE DEFENSE
                                                          (Failure to Mitigate)
                   6

                   7          If any Plaintiff or any member of the putative class has been injured or damaged, which
                   8   Facebook denies, the Plaintiffs, and each and every member of the putative class, are barred from
                   9   recovery in whole or in part by their failure to mitigate injury and their failure to mitigate damages.
               10
                                                 SIXTEENTH AFFIRMATIVE DEFENSE
               11                            (Failure to Satisfy Requirements for an Injunction)

               12             The Plaintiffs and each and every member of the putative class are not entitled to injunctive
               13      relief because they have not and cannot set forth sufficient facts to support such a claim.
               14
                                                SEVENTEENTH AFFIRMATIVE DEFENSE
               15                                      (No Punitive Damages)

               16             The Plaintiffs, and each and every member of the putative class, are not entitled to punitive
               17      damages because Facebook did not act with malice, fraud, or oppression and such an award would
               18      be contrary to the Due Process Clauses of the U.S. Constitution and California Constitution.
               19
                                                 EIGHTEENTH AFFIRMATIVE DEFENSE
               20                              (Insufficient Facts to Support a Damages Claim)

               21             The Plaintiffs and each and every member of the putative class are not entitled to recover
               22      money damages, statutory damages, punitive damages, interest or attorneys’ fees because they
               23      have not and cannot set forth sufficient facts to support such a claim.
               24
                                                 NINETEENTH AFFIRMATIVE DEFENSE
               25                                       (Economic Loss Rule)

               26             The claims of the Plaintiffs, and each and every member of the putative class, are barred,
               27      in whole or in part, by the economic loss rule.
               28
                                                                                               FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            18                            AMENDED COMPLAINT
                                                                                                 CASE NO. 3:18-CV-01881 RS (TSH)
                       Case 3:18-cv-01881-RS Document 142 Filed 10/03/19 Page 20 of 20


                   1                                TWENTIETH AFFIRMATIVE DEFENSE
                                                             (Justification)
                   2

                   3             The claims of the Plaintiffs, and each and every member of the putative class, are barred,

                   4   in whole or in part, because Facebook’s actions were, in whole or in part, justified and by operation

                   5   of law.

                   6                            RESERVATION OF ADDITIONAL DEFENSES

                   7             Facebook reserves the right to raise any additional defenses, affirmative or otherwise, and

                   8   any counterclaims which may become apparent through discovery in the course of this action.

                   9

               10                                                     PRAYER

               11                Facebook generally denies that Plaintiffs or putative class members are entitled to any of

               12      the relief requested by the Paragraph and sub-Paragraphs referencing Plaintiffs’ prayer for relief.

               13      Facebook prays for the following:

               14                a. Dismissal of Plaintiffs’ claims on the merits with prejudice;

               15                b. A finding that Facebook is not liable to Plaintiffs, or that Plaintiffs’ claims are barred,

               16                   in whole or in part, based on one or more of the affirmative defenses asserted herein;

               17                c. An award to Facebook of its costs and expenses; and

               18                d. Such other and further relief as the Court deems just.

               19       DATED: October 3, 2019                        LATHAM & WATKINS LLP

               20                                                     By:    /s/ Elizabeth L. Deeley
                                                                             Elizabeth L. Deeley (CA Bar No. 230798)
               21                                                            Nicole C. Valco (CA Bar No. 258506)
                                                                             505 Montgomery Street, Suite 2000
               22                                                            San Francisco, CA 94111-6538
                                                                             elizabeth.deeley@lw.com
               23                                                            nicole.valco@lw.com

               24                                                            Susan E. Engel (pro hac vice)
                                                                             555 Eleventh Street, NW, Suite 1000
               25                                                            Washington, DC 20004
                                                                             susan.engel@lw.com
               26
                                                                             Attorneys for Defendant Facebook, Inc.
               27

               28
                                                                                                FACEBOOK’S ANSWER TO SECOND
ATTORNEYS AT LAW
 SAN FRANCISCO                                                              19                           AMENDED COMPLAINT
                                                                                                  CASE NO. 3:18-CV-01881 RS (TSH)
